Opinión
Watkins, J.,
This is an unemployment compensation appeal in which the claimant, Alex Krasopsky, was denied benefits by the Bureau of Employment Security, the Referee, and the Unemployment Compensation Board of Review, on the ground that his discharge was due to willful misconduct in violation of §402(e) of the Unemployment Compensation Law, 48 PS §802(e).
*169The claimant was last employed by the Carlton Hotel Corporation, Pittsburgh, Pennsylvania, as a pot washer. His last day of work was September 24, 1959, when he was discharged for leaving his employer’s premises during working hours in order to go to a nearby barroom. The record is clear that he had been warned numerous times about leaving his work and drinking. On the day of his discharge he was gone from his work for one hour and did not know his employer on his return. Such conduct was clearly a breach of his duties and obligations to his employer, inimical to his employer’s best interests and constitutes willful misconduct under the Act. Detterer Unemployment Compensation Case, 168 Pa. Superior Ct. 291, 77 A. 2d 886 (1951); Weimer Unemployment Compensation Case, 176 Pa. Superior Ct. 348, 107 A. 2d 607 (1954).
Decision affirmed.